                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                        CR 18-160-BLG-SPW-TJC

                     Plaintiff,
                                                  ORDER ON MOTION TO
 vs.                                              VACATE PRELIMINARY
                                                  HEARING
 ALANA MAY RUSSELL,

                     Defendant.




       Before the Court is Defendant’s Unopposed Motion to Vacate Preliminary

Hearing. (Doc. 29.) The grounds for said motion are that “the office of L. Sanford

Selvey, III, has requested that the matter be vacated.”

       The Court has been advised, however, that Mr. Selvey is out of the country

until on or about March 26, 2019 and is not available to represent Defendant.

Nevertheless, Defendant requires representation in the pending motion to revoke

her pretrial release (Doc. 24), and in any detention hearing which may be held in

connection with that motion. Therefore, the Court has issued an order appointing

Cammi J. Woodward to represent the Defendant at every stage of the proceedings

until Mr. Selvey returns to the district.
      IT IS FURTHER ORDERED, that Defendant’s motion to vacate the

preliminary hearing is denied at this time. The parties shall appear on March 12,

2019, at 3:00 p.m. to complete Defendant’s appearance of the government’s

motion to revoke her pretrial release. If she chooses to do so, Defendant may

waive her right to a preliminary hearing at that time.

      DATED this 11th day of March, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
